Dwight J. LOVING, Private
                        U.S. Army, Petitioner

                                    v.

                      UNITED STATES, Respondent

                       Nos. 03-8007 and 04-8013

                        Crim. App. No. 8901123

       United States Court of Appeals for the Armed Forces

          Argued January 14, 2004, and December 8, 2004

                      Decided December 20, 2005

GIERKE, C.J., delivered the opinion of the Court, in which
EFFRON, BAKER, and ERDMANN, JJ., joined. CRAWFORD, J., filed a
separate opinion concurring in the result.

                                 Counsel

For Petitioner: John H. Blume, Esq., and Teresa L. Norris, Esq.
(argued); Colonel Robert D. Teetsel (on brief); Lieutenant
Colonel Mark Tellitocci.

For Respondent: Major Mark A. Visger and Captain Magdalena A.
Przytulska (argued); Colonel Lauren B. Leeker, Lieutenant
Colonel Margaret B. Baines, Major Theresa A. Gallagher, Major
Jennifer H. McGee, and Captain Matthew J. MacLean (on brief);
Colonel Steven Salata.

Amicus Curiae: Lieutenant Michael J. Navarre, JAGC, USNR
(argued); Commander George F. Reilly, JAGC, USN, and Lieutenant
Colonel Eric B. Stone, USMC (on brief); Commander Pamela A.
Holden, JAGC, USN, for the United States Navy-Marine Corps
Appellate Defense Division.

Amicus Curiae: Eugene R. Fidell, Esq., Kevin J. Barry, Esq.,
Stephen A. Saltzburg, Esq., and Philip D. Cave, Esq., for the
National Institute of Military Justice.

       This opinion is subject to revision before final publication.
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


        Chief Judge GIERKE delivered the opinion of the Court.


                                I. INTRODUCTION

        There are two issues before this Court now:           (1) whether we

have jurisdiction to entertain Petitioner’s assertions of error

as to the legality of his death sentence; and (2) if so, whether

his two petitions seeking a writ of coram nobis properly present

these challenges here.         More precisely, the first critical

question is whether this Court has jurisdiction over this

military death penalty case in the period after “there is a

final judgment as to the legality of the proceedings” under

Article 71(c)(1),1 but before the case is “final” under Article

76.2     The second critical question is whether our collateral

review of this case during this period extends to a writ of

coram nobis or is limited to a writ of habeas corpus.

        As to the first issue, we hold this Court has jurisdiction

to entertain Petitioner’s challenges because this Court has

collateral review jurisdiction over this case during this

period.      The Supreme Court has recognized that this Court has

collateral review jurisdiction, and we find no authority

inconsistent with our present exercise of this collateral review

jurisdiction.




1
    Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 871(c)(1) (2000).
2
    UCMJ, 10 U.S.C. § 876 (2000).


                                        2
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


      As to the second issue, we hold that the present petitions

do not present legal challenges properly here because coram

nobis is not available.      At this point in the case, a petition

for a writ of habeas corpus is the only pleading available to

raise the substantive issues before this Court.           So for the

reasons stated below, we dismiss both petitions without

prejudice to Petitioner to refile a writ of habeas corpus with

this Court.

      Although we do not address the merits of these petitions

now, the circumstance of this being a capital case is constantly

before us.    But some principles related to the resolution of

these issues apply to all military justice cases.

      “Death is different” is a fundamental principle of Eighth

Amendment law.3     This legal maxim reflects the unique severity

and irrevocable nature of capital punishment, infuses the legal

process with special protections to insure a fair and reliable

verdict and capital sentence, and mandates a plenary and

meaningful judicial review before the execution of a citizen.4

All three branches of government are involved in a dynamic and
3
  See Ring v. Arizona, 536 U.S. 584, 605-06 (2002)(“[T]here is no doubt that
‘death is different.’”)(citation omitted); United States v. Curtis, 32 M.J.
252, 255 (C.M.A. 1991)(recognizing that “The Supreme Court, however, has made
clear the Eighth Amendment requires a different treatment of death-penalty
cases.”).
4
  See Gilmore v. Taylor, 508 U.S. 333, 342 (1993)(“[T]he Eighth Amendment
requires a greater degree of accuracy and factfinding than would be true in a
noncapital case.”); California v. Ramos, 463 U.S. 992, 998-99 (1983)(stating
“[T]he qualitative difference of death from all other punishments requires a
correspondingly greater degree of scrutiny of the capital sentencing
determination.”).


                                      3
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


developing process of addressing issues related to capital

punishment.5

      Both changes in capital punishment law and greater

understanding in the application of established legal principles

result in new issues being identified and presented almost as

quickly as other issues are resolved.          The impact of this

constantly evolving body of capital punishment law is compounded

as legal precedent from Article III federal courts relating to

capital punishment is applied to military justice jurisprudence.6

      This case illustrates these observations.           In two separate

petitions for extraordinary relief in the nature of writs of

error coram nobis, Petitioner requests this Court to apply to


5
  See 151 Cong. Rec. H340, H342 (daily ed. Feb. 2, 2005)(State of the Union
Address by President George W. Bush)(“Soon I will send to Congress a proposal
to fund special training for defense counsel in capital cases, because people
on trial for their lives must have competent lawyers by their side.”); Exec.
Order No. 12,460, 49 Fed. Reg. 3169 (Jan. 26, 1984) (establishing a new
military death penalty system that eventually with some modifications became
Rule for Courts-Martial (R.C.M.) 1004); National Defense Authorization Act
for Fiscal Year 2002, Pub. L. No. 107-107, § 582(a), 115 Stat. 1012, 1124
(2001)(enacting Article 25a, UCMJ, which requires a capital trial panel of
“not less than 12” members unless that number is “not reasonably available
because of physical conditions or military exigencies . . . .”); United
States v. Loving, 41 M.J. 213 (C.A.A.F. 1994)(addressing constitutional
challenges to the military death penalty); United States v. Matthews, 16
M.J. 354 (C.M.A. 1983)(invalidating the military death penalty); United
States v. Curtis, 32 M.J. 252 (C.M.A. 1991) (resolving systemic challenges to
the military death penalty).
6
  Recently this Court reaffirmed that “[c]onstitutional rights generally apply
to members of the armed forces unless by their express terms, or the express
language of the Constitution, they are inapplicable.” United States v.
Marcum, 60 M.J. 198, 199 (C.A.A.F. 2004). But we also recognized that “these
constitutional rights may apply differently to members of the armed forces
than they do to civilians. . . . Thus, when considering how the [Bill of
Rights] appl[ies] in the military context, this Court has relied on Supreme
Court civilian precedent, but has also specifically addressed contextual
factors involving military life.” Id. at 205. See generally H. F. “Sparky”
Gierke, The Use of Article III Case Law in Military Jurisprudence, Army Law.
Aug. 2005, at 33, 37-46.


                                      4
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


his military justice capital case the authority of two recent

Supreme Court cases -- Ring v. Arizona7 and Wiggins v. Smith.8

      This Court’s consideration of these cases raises both

threshold legal issues as well as delicate issues on the merits.

The threshold issues relate to this Court’s jurisdiction to

consider these petitions, the appropriateness of the writ of

error coram nobis at this Court, and the applicability --

including the retroactive application -- of this recent legal

precedent to the present proceedings.9




7
  536 U.S. 584 (2002). In Apprendi v. New Jersey, 530 U.S. 466 (2000), the
Supreme Court interpreted the constitutional due process and jury trial
guarantees to require that, “[o]ther than the fact of a prior conviction, any
fact that increases the penalty for a crime beyond the prescribed statutory
maximum must be submitted to a jury, and proved beyond a reasonable doubt.”
Id. at 490. Applying this principle to the Arizona capital sentencing
proceedings that required the finding of an aggravating factor, Ring required
that a jury, rather than a judge, find the existence of the aggravating
factor. 536 U.S. at 603-09. In this opinion, Petitioner’s pleading
addressing this issue is referred to as the Ring Writ. See infra note 21 and
accompanying text.
8
  539 U.S. 510 (2003). Applying the “clearly established” precedent of
Strickland v. Washington, 466 U.S. 668 (1984), that governs claims of
ineffective assistance of counsel, the Supreme Court found ineffective
representation by a defense counsel in a capital case who failed to pursue
leads and to expand the mitigation investigation into the defendant’s
traumatic life history. Wiggins, U.S. 539 at 519-20, 523-38. In this
opinion, Petitioner’s pleading addressing this issue is referred to as the
Wiggins Writ. See infra note 23 and accompanying text.
9
  More precisely, the petitions present five threshold issues: (1) Does this
Court have jurisdiction to consider Petitioner’s two writs?; (2) If there is
a basis for this Court’s jurisdiction, is it both necessary and proper in
light of alternate remedies available for him to present his legal
challenges?; (3) Is a petition for a writ of error coram nobis the correct
procedural tool to raise these issues?; (4) Are the latest petitions an abuse
of the writ?; and (5) In light of the unique procedural posture of this case,
can Petitioner avail himself of any of the legal holdings in Ring, Apprendi,
and Wiggins to support his claims? Answering these five questions will
determine whether and how this Court should proceed to the merits of any of
the issues presented in the two petitions for extraordinary relief. Our
disposition in this case requires us to address only the first four of these
threshold issues. These four issues are subsumed in the two decisional
issues stated at the outset of this opinion.


                                      5
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


      On the other hand, the issues relating to the merits of

these two writs question the authority of the President to

promulgate aggravating factors, the reliability of the capital

sentencing weighing process, and the effectiveness of counsel in

making decisions relating to investigating the background of

Petitioner.10

      We acknowledge the tension that arises from the extended

time involved in the appellate litigation of this capital case

and the precise application of legal principles that operate to

insure a fair and reliable adjudication of a capital sentence.

But the commitment to justice in this capital case requires a

patient and solemn resolve to proceed prudently, because “death
                  11
is different.”

                          II. APPELLATE HISTORY

      This is a capital case that this Court affirmed on direct

appeal.12   Afterwards, this Court granted a petition for

reconsideration in part by deleting an inaccurate factual




10
   The Ring Writ raises these two questions: (1) Did the President exceed his
authority by promulgating aggravating factors if these aggravating factors
are “functional elements” of a crime? and (2) Are court members required to
find beyond a reasonable doubt that any mitigating circumstances are
outweighed by the aggravating factors? The Wiggins Writ presents the final
question: Did trial defense counsel perform an adequate investigation as a
necessary predicate for the tactical decision not to request funding for a
mitigation specialist? Again, because of our disposition in this case, we do
not address any of the issues related to the merits.
11
   Ring, 536 U.S. at 605-06; see Kyles v. Whitley, 514 U.S. 419, 422
(1995)(quoting Burger v. Kemp, 483 U.S. 776, 785 (1987)(“[O]ur duty to search
for constitutional error with painstaking care is never more exacting than it
is in a capital case.”)(quotation marks omitted).
12
   United States v. Loving, 41 M.J. 213 (C.A.A.F. 1994).


                                      6
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


statement from our opinion.13       Later the Supreme Court granted

certiorari and affirmed this Court’s decision.14

       After the Supreme Court decision, Petitioner filed a

petition for extraordinary relief in the nature of mandamus at

the Court of Criminal Appeals, asserting that felony murder

under Article 118(4)15 is constitutionally infirm because it

permits a death sentence but does not require an intent to kill.

The lower court denied the petition.          Petitioner filed a writ

appeal petition, and this Court affirmed the lower court’s

decision.16   That opinion documents the prior appellate history

of this case.17

      While the writ appeal petition was pending, Petitioner

filed another petition for reconsideration with this Court,

asserting an instructional error by the military judge.              This

Court denied the petition for reconsideration.18

      Petitioner later filed a third petition for

reconsideration, asserting that this Court applied an incorrect

legal test in its evaluation of his claim of ineffective

assistance of counsel.       This Court denied the petition for



13
   United States v. Loving, 42 M.J. 109 (C.A.A.F. 1995)(summary disposition).
14
   Loving v. United States, 517 U.S. 748 (1996).
15
   UCMJ, 10 U.S.C. § 918(4)(2000).
16
   Loving v. Hart, 47 M.J. 438 (C.A.A.F.)(holding that felony murder under
Article 118(4), UCMJ, 10 U.S.C. § 918(4), passes constitutional muster as a
capital offense in this case because the panel found Petitioner was the
“actual perpetrator of the killing” -- acting personally and intentionally),
cert. denied, 525 U.S. 1040 (1998).
17
   47 M.J. at 440.
18
   United States v. Loving, 49 M.J. 387 (C.A.A.F. 1998)(summary disposition).


                                      7
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


reconsideration.19      The case has been forwarded to the President

for action under Article 71(a),20 but he has not yet acted.



                         III. BACKGROUND OF
               TWO PETITIONS FOR EXTRAORDINARY RELIEF
            IN THE NATURE OF A WRIT OF ERROR CORAM NOBIS

                             A. The Ring Writ

      On April 15, 2003, this Court received a petition for

extraordinary relief in the nature of a writ of error coram

nobis21 -- the Ring22 Writ.      This Court issued a show cause order,

the Government responded, and Petitioner filed a reply brief.

On July 21, 2003, Petitioner requested oral argument.             This

Court granted the request and heard oral argument on this writ

on January 14, 2004.

                           B. The Wiggins Writ

      On February 17, 2004, another petition for extraordinary

relief in the nature of a writ of error coram nobis was filed in

this Court23 -- the Wiggins24 Writ.        This Court again issued a

show cause order, the Government responded, and on May 10, 2004,

Petitioner filed a reply brief and requested oral argument.


19
   United States v. Loving, 54 M.J. 459 (C.A.A.F.) (summary disposition),
cert. denied, 534 U.S. 949 (2001).
20
   10 U.S.C. § 871(a) (2000).
21
   Petition for Extraordinary Relief in the Nature of a Writ of Coram Nobis,
Loving v. United States, No. 03-8007 (C.A.A.F. Apr. 15, 2003) [hereinafter
Ring Writ].
22
   See Ring, 536 U.S. at 605-06.
23
   Petition for Extraordinary Relief in the Nature of a Writ of Error Coram
Nobis, Loving v. United States, No. 04-8015 (C.A.A.F. Feb 17, 2004)
[hereinafter Wiggins Writ].
24
   See Wiggins, 539 U.S. 510.


                                      8
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


This Court again granted this request and heard oral argument on

December 8, 2004.

               IV.    DISCUSSION OF THE THRESHOLD ISSUES

               A.    Does this Court have jurisdiction to
                     consider Petitioner’s two writs?

      We approach this issue knowing that “every federal

appellate court has a special obligation to ‘satisfy itself . .

. of its own jurisdiction . . . .’”25         The primacy of the issue

of subject matter jurisdiction here is reaffirmed by the

position of the Government that this Court has no jurisdiction

to address Petitioner’s attack on his conviction and sentence

because they became final after the Supreme Court’s decision on

review of his direct appeal.

      First, the Government asserts that “[a]lthough this

Honorable Court once had jurisdiction to review this case, there

is simply no basis for continuing jurisdiction.”26           Second,

following this Court’s prior decision denying a writ appeal

petition in Loving v. Hart,27 the Government asserted in its

opposition to Petitioner’s certiorari petition to the Supreme

Court that this Court “erred in exercising jurisdiction over the

claim [writ appeal petition] under 28 U.S.C. § 1651(a)[2000]



25
   Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)(quoting
Mitchell v. Maurer, 293 U.S. 237, 244 (1934)).
26
   Answer to Petition for Extraordinary Relief in the Nature of a Writ of
Error Coram Nobis at 6, Loving v. United States, No. 03-8007 (C.A.A.F. June
16, 2003)[hereinafter Answer to Ring Writ].
27
   47 M.J. 438.


                                      9
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


[the All Writs Act].”28      In this pleading the Government reasoned

as follows:

            Petitioner’s current challenge is a collateral
            attack on his conviction and sentence, which
            became final upon this Court’s decision on
            review of his direct appeal. . . . The United
            States Court of Appeals for the Armed Forces .
            . . does not have jurisdiction to grant [habeas
            corpus relief under 28 U.S.C. § 2241 or] the
            equivalent relief in this case under the All
            Writs Act . . . . Therefore that court had no
            jurisdiction under 28 U.S.C. § 1651(a) to grant
            a petition for extraordinary relief “in aid of
            [its] jurisdiction[].”29

      Our evaluation of the Government argument that this Court

has no jurisdiction must begin with the Constitution.             Acting

under Article I, Congress established this Court.30            As an

Article I court, this is a Court of limited jurisdiction.

      In Clinton v. Goldsmith,31 the Supreme Court reaffirmed that

our “independent statutory jurisdiction is narrowly

circumscribed.”32     This statement reflects the longstanding rule

that, “Article I courts are courts of special jurisdiction

created by Congress that cannot be given the plenary powers of

Article III courts.      The authority of the Article I court is not

only circumscribed by the [C]onstitution, but limited as well by




28
   Brief for Respondents in Opposition at 10-11, Loving v. Hart, 525 U.S. 1040
(1998)(No. 98-251).
29
   Id. at 11 (citations omitted).
30
   Article 141, UCMJ, 10 U.S.C. § 941 (2000) (“There is a court of record
known as the United States Court of Appeals for the Armed Forces. The court
is established under article I of the Constitution.”).
31
   526 U.S. 529 (1999).
32
   Id. at 535.


                                      10
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


the powers given to it by Congress.”33         As we may not act unless

Congress has given us the authority to do so, we must examine

the statute that gives this Court jurisdiction.

      Article 67(a),34 states in part:        “The Court of Appeals for

the Armed Forces shall review the record in -- (1) all cases in

which the sentence, as affirmed by a Court of Criminal Appeals,

extends to death[.]”      This statute expressly and unequivocally

establishes the subject matter jurisdiction of this Court over

death penalty cases on direct appeal.          The narrower issue is

whether this Court’s jurisdiction continues after completion of

the direct review by the Supreme Court and during the period in

which the case is pending presidential action under Article

71(a).   This issue invites the Court to consider two questions

of first impression:      (1) when a capital case becomes final in

the military justice system and (2) what impact finality has on

this Court’s jurisdiction.

      Before explaining our reasoning, we think it prudent to

answer these questions.       A capital case is final with the

meaning of Article 76 only after the President, acting under

Article 71(a), approves it.        As finality under Article 76 is the

terminal point for proceedings within the court-martial and

military justice system, this Court’s jurisdiction continues

until a case is final.       We proceed to our analysis appreciating
33
    In re United Missouri Bank of Kansas City, N.A., 901 F.2d 1449, 1451-52
(8th Cir. 1990) (internal citation omitted).
34
   UCMJ, 10 U.S.C. § 867(a) (2000).


                                      11
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


the distinction between “finality” under Article 76 as the

terminal point in the proceedings and “a final judgment as to

the legality of the proceedings” under Article 71(c)(1) that

establishes the point of completion of the direct legal review.

As will be presented below, these are the foundational concepts

that reflect the primary responsibility of this Court for the

supervision of the military justice system through appellate

review.   These concepts also invite a continuation of

discretionary, but certainly not mandatory, judicial deference

to this Court by Article III courts, as seen in judicial

doctrines of abstention and exhaustion, and reaffirm this

Court’s jurisdiction thereby supporting this Court’s exercise of

powers under the All Writs Act, 28 U.S.C. § 1651(a) (2000).

                1.   When a capital case becomes final

      In deciding the issue of finality, this Court must

initially consider Article 76, which states:

            § 876. Art. 76. Finality of proceedings, findings, and
            sentences

            The appellate review of records of trial
            provided by this chapter, the proceedings,
            findings, and sentences of courts-martial as
            approved, reviewed, or affirmed as required by
            this chapter, and all dismissals and discharges
            carried into execution under sentences by
            courts-martial following approval, review, or
            affirmation as required by this chapter, are
            final and conclusive. Orders publishing the
            proceedings of courts-martial and all action
            taken pursuant to those proceedings are binding
            upon all departments, courts, agencies, and
            officers of the United States, subject only to


                                     12
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


             action upon a petition for a new trial as
             provided in section 873 of this title (article
             73) and to action by the Secretary concerned as
             provided in section 874 of this title (article
             74), and the authority of the President.35

For our purposes, we focus on the plain words of this statute,

which states that only “the proceedings, findings, and sentences

of courts-martial as approved, reviewed, or affirmed as required

by this chapter . . . are final and conclusive.”36

      It is a fundamental tenet of statutory construction to

construe a statute in accordance with its plain meaning.37             On

its face, Article 76 expressly requires that sentences be

“approved . . . as required by this chapter” before they are

final.

         We next consider Article 71(a), which states:

             If the sentence of the court-martial extends to
             death, that part of the sentence providing for
             death may not be executed until approved by the
             President. In such a case, the President may
             commute, remit, or suspend the sentence, or any
             part thereof, as he sees fit. That part of the
             sentence providing for death may not be
             suspended.38




35
   10 U.S.C. § 876 (citations added).
36
   Id.
37
   See Lamie v. United States Trustee, 540 U.S. 526, 534 (2004) (“It is well
established that when the statute’s language is plain, the sole function of
the courts -- at least where the disposition required by the text is not
absurd -- is to enforce it according to its terms.”) (citations and internal
quotation marks omitted); Connecticut Nat’l Bank v. Germain, 503 U.S. 249,
253-54 (1992)(“[I]n interpreting a statute a court should always turn first
to one cardinal canon before all others. We have stated time and again that
courts must presume that a legislature says in a statute what it means and
means in a statute what it says there.”); see also Norman J. Singer, 2A
Sutherland Statutory Construction §§ 45.02, 46.01 (6th ed. 2000).
38
   10 U.S.C. § 871(a).


                                     13
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


From the plain language of this statute, it is clear and

undisputed that the President must “approve” a sentence of death

before it is executed.       It is equally clear from the plain words

of Articles 71(a) and 76 that the President must “approve” a

sentence of death before a capital case is final within the

meaning of Article 76.       Furthermore, this reading of the plain

text is supported by the legislative history of Article 76.

      At the time of enactment of the UCMJ, both Armed Services

Committees said of Article 76:        “This article is derived from AW

[Article of War] 50(h) and is modified to conform to terminology

used in this code.      Subject only to a petition for a writ of

habeas corpus in Federal court, it provides for the finality of

court-martial proceedings and judgments.”39          We, therefore,

examine Article of War (AW) 50(h)40 to better understand the

operation of Article 76.

      AW 50(h) states:

                 h. FINALITY OF COURT-MARTIAL JUDGMENTS. --
            The appellate review of records of trial
            provided by this article, the confirming action
            taken pursuant to articles 48 or 49, the
            proceedings, findings, and sentences of courts-
            martial as heretofore or hereafter approved,
            reviewed, or confirmed as required by the
            Articles of War and all dismissals and
            discharges heretofore or hereafter carried into
            execution pursuant to sentences by courts-
            martial following approval, review, or
            confirmation as required by the Articles of
            War, shall be final and conclusive, and orders

39
   H.R. Rep. No. 81-491, at 35 (1949); S. Rep. No. 81-486, at 32 (1949)
reprinted in 1980 U.S.C.C.A.N. 2222, 2258.
40
   62 Stat. 627, 635-38, 10 U.S.C. § 1521 (1948).


                                      14
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


            publishing the proceedings of courts-martial
            and all action taken pursuant to such
            proceedings shall be binding upon, all
            departments, courts, agencies, and officers of
            the United States, subject only to action upon
            application for a new trial as provided in
            article 53.41

      As to AW 50(h), we again focus on the plain words of this

statute that only “findings, and sentences of courts-martial as

heretofore or hereafter approved, reviewed, or confirmed as

required by the Articles of War . . . shall be binding . . . .”

This statute expressly requires sentences be “confirmed as

required by the Articles of War . . . .”

      The requirement that a death sentence be “confirmed” is

addressed in AW 48 that states in part:

                  Art. 48. CONFIRMATION. -- In addition to the
            approval required by article 47, confirmation is
            required as follows before the sentence of a court-
            martial may be carried into execution, namely:
                 a. By the President, with respect to any
                 sentence --
                      (1) of death, or
                      (2) involving a general officer;
            Provided, That when the President has already acted as
            approving authority, no additional confirmation by him
            is necessary[.]42

      So it is clear that under AW 48 and 50(h), a death sentence

was not final until the President had “confirmed” it.             As the

legislative history of Article 76 states that the only change

between it and AW 50(h) was “terminology,” it is apparent that

the word “confirmed” was deleted from Article 76 because it is

41
   We note that almost identical language is used in AW 53 to address finality
of proceedings relating to a petition for new trial.
42
   62 Stat. 627, 635, 10 U.S.C. § 1519 (1948).


                                      15
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


unnecessary in light of the Article 71(a) requirement that the

President “approve” a death sentence.         Article 76 read in

conjunction with this insight into and understanding of the

legislative history of Article 76 reaffirms the correctness of

our reliance of plain words of Article 76 to require “approval”

by the President before a death sentence is final under the

UCMJ.

        We observe that neither the Supreme Court nor this Court

has addressed the issue as to whether presidential action under

Article 71(a) is a prerequisite for a case being final in the

context of addressing the jurisdiction of this Court over a

capital case.       Petitioner cited two Supreme Court cases to

support the position that Presidential action under Article

71(a) is a prerequisite for finality in the context of this

Court’s jurisdiction.         Dynes v. Hoover,43 recites that a court-

martial sentence “had it extended to a loss of life” becomes

“final” after it is “confirmed” by the President.         But we note

that Dynes was a non-capital case, and the statement related to

the then-existing rules under the Articles for the Governing of

the Navy with no established connection to Article 76.         Also in

Schick v. Reed,44 there are two statements relating to finality:

the capital case was “forwarded [to the President] for final




43
     61 U.S. 65, 81 (1857).
44
     419 U.S. 256 (1974).


                                      16
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


review as required by Art. 71(a)”45 and “the death sentence was .

. . valid . . . subject only to final action by the President.”46

But the issue in Schick was the validity of the President’s

conditional commutation of a death sentence under Article II, §

2, clause 1, of the Constitution, and the decision did not

address the issue of finality.        We find language in both these

cases consistent with our construction of “finality” for a

capital case under the UCMJ, but of little assistance in

resolving this issue.      So we decline to rely on either Dynes or

Schick to support our conclusion.

                  2.Distinction between “finality”
                                and
     “a final judgment as to the legality of the proceedings”

      The Supreme Court has made clear that finality under

Article 76 “only defines the point at which military court

judgments become final and requires that they be given res

judicata effect.”47     In Gusik v. Schilder,48 the Supreme Court

addressed the effect of AW 53,49 an immediate statutory


45
   Id. at 257.
46
   Id. at 259.
47
   Schlesinger v. Councilman, 420 U.S. 738, 749 (1975).
48
   340 U.S. 128 (1950).
49
   62 Stat. 627, 639, 10 U.S.C. § 1525 (1948). Under the Articles of War, AW
50(h) was the primary statute that addressed “finality of the court-martial.”
But, notwithstanding this provision, AW 53 authorized the Judge Advocate
General to grant a petition for new trial, filed within rigid time
limitations, that otherwise could have been final under AW 50(h). So AW 53
also contained a finality provision, repeating with almost identical language
the rule of finality stated in AW 50(h). The Supreme Court in Gusik,
addressed AW 53 rather than AW 50(h), as the Court opined that the petitioner
was obligated to avail himself of a potential new trial remedy before seeking
habeas review. 340 U.S. at 130-34. As the language of AW 50(h) and AW 53
relating to finality are so similar, the Gusik discussion of Article 53 does
not impact the Supreme Court’s discussion in Schlesinger of Article 76.


                                     17
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


predecessor of the present Article 76, and stated similarly, “We

read the finality clause of Article 53 as doing no more than

describing the terminal point for proceedings within the court-

martial system.”50

        Understanding the distinction between “finality” as to the

terminal point in the proceedings and “a final judgment as to

the legality of the proceedings” in the unique military justice

system is important.       Article 76 addresses the former, and

Article 71(c)(1) addresses the latter.

        Article 71(c)(1) provides:

              If a sentence extends to death, dismissal, or a
              dishonorable or bad-conduct discharge and if
              the right of the accused to appellate review is
              not waived, and an appeal is not withdrawn,
              under section 861 of this title (article 61),
              that part of the sentence extending to death,
              dismissal, or a dishonorable or bad-conduct
              discharge may not be executed until there is a
              final judgment as to the legality of the
              proceedings (and with respect to death or
              dismissal, approval under subsection (a) or
              (b), as appropriate). A judgment as to
              legality of the proceedings is final in such
              cases when review is completed by a Court of
              Criminal Appeals and –-

                   (A) the time for the accused to file a
              petition for review by the Court of Appeals for
              the Armed Forces has expired and the accused
              has not filed a timely petition for such review
              and the case is not otherwise under review by
              that Court;

                   (B) such a petition is rejected by the
              Court of Appeals for the Armed Forces; or


50
     340 U.S. at 132-33.


                                     18
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


                  (C) review is completed in accordance with
             the judgment of the Court of Appeals for the
             Armed Forces and –-

                       (i) a petition for a writ of
             certiorari is not filed within the time limits
             prescribed by the Supreme Court;

                       (ii) such a petition is rejected by
             the Supreme Court; or

                       (iii) review is otherwise completed
             in accordance with the judgment of the Supreme
             Court.51

      The focus of Article 71 is on the execution of certain

sentences -- those relating to death, dismissal, or punitive

discharges.     Only certain civilian leaders can execute these

sentences:    the President alone can execute a death sentence and

a service Secretary or designated Under Secretary or Assistant

Secretary can execute a dismissal or punitive discharge.              None

of these persons may execute these particular sentences prior to

a certain identified event occurring -- “a final judgment as to

the legality of the proceedings.”52

      Only after there is “a final judgment as to the legality of

the proceedings” is a sentence ripe for execution -- that is

ripe for “approval” under either Article 71(a)(as to a death

sentence) or Article 71(b)(as to dismissal or punitive

discharge).53    Moreover, as we stated earlier in this opinion, as

to a death sentence, only after the President “approves” a death

51
   10 U.S.C. § 871.
52
   Id.
53
   See Krause v. United States, 7 M.J. 427 (C.M.A. 1979)(per Cook, J., with
Fletcher, C.J., concurring in the result).


                                      19
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


sentence is it final.      From this statutory scheme of Article 71,

it is obvious that these specified sentences of a court-martial,

including a death sentence, even when affirmed in direct

appellate review, are not self-executing.

      In defining a “final judgment as to the legality of the

proceedings,” Article 71(c) states that such a judgment occurs

only when the case is complete on direct review -- including

review by a Court of Criminal Appeals and this Court, as well as

possible review by the Supreme Court.         We need not address here

the impact a “final judgment as to the legality of the

proceedings,” may have upon the legal authority that pertains to

any further legal proceedings challenging the conviction and

sentence.54   But, from the plain language of Articles 71 and 76

and the Supreme Court’s construction of Article 76, we conclude

this important point:      a “final judgment as to the legality of

the proceedings” under Article 71(c) does not result in a case

being final for the purposes of Article 76.

      Having established this point, we are compelled to comment

on Rule for Courts-Martial (R.C.M.) 1209.          This provision is an

apparent attempt to blend both Articles 71(c) and 76.            To define

when “[a] court-martial is final,”         R.C.M. 1209(a) uses language

nearly identical to that in Article 71(c) defining “a final

54
  Compare Griffith v. Kentucky, 479 U.S. 314 (1987)(establishing the legal
principle that a decision of the Supreme Court that announces a “new rule”
applies to all criminal cases still pending on direct review) with Teague v.
Lane, 489 U.S. 288 (1989)(plurality opinion)(clarifying and modifying
previous decisions regarding retroactivity of new constitutional rules).


                                     20
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


judgment as to the legality of the proceedings.”            But R.C.M.

1209(b) adds the requirement that only a so-defined final court-

martial that is “approved, reviewed, or affirmed as required by

the code,” has the effects of finality under Article 76.            R.C.M.

1209(a) and (b) read together, reflecting the authority of both

Articles 71 and 76, declare the binding effect of a court-

martial findings and sentence only after it is “approved” as

required by these two statutes.

        In summary, we proceed appreciating that there is an

important distinction between two fundamental concepts in the

UCMJ.    Article 71(c) requires “a final judgment as to the

legality of the proceedings” to render a death sentence ripe for

approval by the President.       Article 76 requires that the

President approve a death sentence before the sentence is final,

thereby describing the terminal point for proceedings within the

court-martial system.      We next consider what impact these two

concepts have on the jurisdiction of this Court.55

        3.   The impact of finality on this Court’s jurisdiction

        Article 67(a) vests this Court with subject matter

 jurisdiction over this capital case.         But this case is not final

55
  The recent Supreme Court case of Bell v. Thompson, 125 S. Ct. 2825 (2005),
does not address the present jurisdictional issue before this Court. In
Bell, the Supreme Court held that the Sixth Circuit abused its discretion in
authorizing a stay of its mandate following a denial of certiorari by the
Supreme Court thereby violating Fed. R. App. P. 41. In the present case,
this Court has issued the mandate. United States v. Loving, 42 M.J. 111
(1995). Also, the procedural context of Bell is distinct from that of the
present case. Bell addressed the termination of federal habeas corpus
proceedings in an Article III court. The present case is not final under the
UCMJ and has not entered collateral Article III review.


                                     21
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


 under Article 76 because the President has not ordered the

 sentence executed.     So we conclude that this Court’s subject

 matter jurisdiction continues even after the Supreme Court’s

 decision affirming Petitioner’s death sentence.

      This conclusion is supported by two important points:

 first, the plain language and legislative history of Article

 67(a)(1) and Article 76, and second, the rich history of this

 Court’s exercise of jurisdiction after completion of direct

 review.   The previous discussion focuses on the first point

 relating to statutory interpretation.         But as that authority is

 just one part of the support for this Court’s jurisdiction, it

 is appropriate now to focus on the second.

      Acting under Article I of the Constitution, Congress has

established military law as “a jurisprudence which exists

separate and apart from the law which governs in our federal

judicial establishment.”56      A cornerstone principle of military

law was to vest the United States Court of Appeals for the Armed

Forces, with jurisdiction “to assure direct civilian review over

military justice.”57     The Supreme Court has recognized that it

was in this Court that “Congress has confided primary

responsibility for the supervision of military justice in this


56
   Burns v. Wilson, 346 U.S. 137, 140 (1953)(plurality opinion); see also
Parker v. Levy, 417 U.S. 733, 744 (1974).
57
   Noyd v. Bond, 395 U.S. 683, 694 (1969); see also S. Rep. No. 101-81 at 171
(1989)(“As the highest court within the military justice system, [this Court]
performs the same function as the highest appellate court within the
jurisdiction of a state or the District of Columbia.”).


                                     22
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


country and abroad.”58      Our exercise of this responsibility

through our judicial review of cases invites a continuation of

discretionary, but certainly not mandatory, judicial deference

to our judgments.59     Considering the Court’s mandatory

jurisdiction over a capital case in Article 67(a)(1) and this

Court’s pivotal role in the military justice system, it is

consistent with congressional intent that this Court retains

jurisdiction at least until a case is “approved” and “final”

under Article 76.60

      We consider helpful, but not dispositive, the history of

this Court’s exercise of jurisdiction after completion of direct

review.61    In Frischholz, this Court, before addressing a

petition for a post-conviction writ in a case that was final,

stated:     “[Article 76] does not insulate a conviction from

subsequent attack in an appropriate forum.          At best it provides

finality only as to interpretations of military law by this




58
   Noyd, 395 U.S. at 695.
59
   Schlesinger, 420 U.S. at 753.
60
   Let there be no doubt that we do not rely on the supervisory authority of
this Court to establish this Court’s jurisdiction. That is done by the plain
language of Articles 67, 71, and 76. Also, we are mindful of the general
principle of statutory construction that “jurisdiction of courts is neither
granted nor assumed by implication.” Singer, supra note 37, § 67.3. That
maxim is particularly apt in the case of an Article I court whose
jurisdiction “must be strictly construed.” Northrop Grumman Corp. v. United
States, 47 Fed. Cl. 20, 40 (2000).
61
   See, e.g., Garrett v. Lowe, 39 M.J. 293 (C.M.A. 1994); Del Prado v. United
States, 23 C.M.A. 132, 48 C.M.R. 748 (1974); United States v. Frischholz, 16
C.M.A. 150, 36 C.M.R. 306 (1966). We do not now address whether this Court
has jurisdiction after a case is final under Article 76 because that issue is
not raised in the present case, which involves our review only before a case
is final under Article 76.


                                     23
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


Court.”62       We note that the Supreme Court stated its approval of

this Court’s construction of Article 76 in Frischholz.63

Arguably the Supreme Court’s reaffirmation of the holding in

Frischholz supports the position that this Court’s jurisdiction

is not terminated once the case has completed direct review.

This Court reaffirmed this important point in Del Prado,

stating:      “Nor is the possibility for relief terminated by the

exhaustion of all appellate rights and procedures established by

the Uniform Code of Military Justice.”64

        But we observe that all these cases predate Goldsmith65 and

most predate the congressional attention to finality in the 1983

legislative amendments to Article 71.             Also neither Frischholz

nor earlier Supreme Court cases that discuss Article 76, such as

Schlesinger, address the terminal point of this Court’s

jurisdiction.         So we must examine the impact of both Clinton v.

Goldsmith66 and the Congressional attention to finality in the

1983 legislative amendments to Article 71.

        The Supreme Court’s opinion in Goldsmith67 helped define the

limits of our jurisdiction.            In Goldsmith, the Supreme Court

held that this Court exceeded its jurisdiction by enjoining

executive action to administratively drop an Air Force officer


62
     16 C.M.A. at   151, 36 C.M.R. at 307.
63
     Schlesinger,   420 U.S. at 753.
64
     23 C.M.A. at   133, 48 C.M.R. at 749.
65
     526 U.S. 529   (1999).
66
     Id.
67
     Id.


                                             24
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


from the rolls of the Air Force.             The Supreme Court stated that

Congress:

               confined th[is] court’s jurisdiction to review
               of specified sentences imposed by courts-
               martial: the CAAF has the power to act “only
               with respect to the findings and sentence as
               approved by the [court-martial’s] convening
               authority and as affirmed or set aside as
               incorrect in law by the Court of Criminal
               Appeals.” 10 U.S.C. § 867(c).68

         The Supreme Court explicitly rejected this Court’s

reliance on the All Writs Act,69 as a basis for the

Court’s jurisdiction to address the Air Force’s action to

drop an officer from the rolls.70            The Supreme Court

explained that “[w]hile the All Writs Act authorizes

employment of extraordinary writs, it confines the

authority to the issuance of process ‘in aid of’ the

issuing court’s jurisdiction. . . . [T]he Act does not

enlarge that jurisdiction[.]”71          As the executive action

at issue was not a “finding” or “sentence” under 10

U.S.C. § 867(c), “the elimination of Goldsmith from the


68
   Id. at 534.
69
   28 U.S.C. § 1651(a).
70
   Goldsmith 526 U.S. at 534.
71
   Id. Goldsmith expressly does not attempt to provide a comprehensive
analysis of this Court’s writ authority. The Supreme Court stated:

         We have already seen that the CAAF’s independent statutory
         jurisdiction is narrowly circumscribed. To be more specific,
         the CAAF “is accorded jurisdiction by statute (so far as it”
         concerns us here) to “review the record in [specified] cases
         reviewed by” the service courts of criminal appeals, 10 U.S.C.
         § 867(a)(2), (3), which in turn have jurisdiction to “review
         court-martial cases,” § 866(a).

     Id. at 535.


                                        25
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


rolls appears straightforwardly to have been beyond the

CAAF’s jurisdiction to review and hence beyond the ‘aid’

of the All Writs Act in reviewing it.”72

        Unlike Goldsmith, the present capital case arises from and

relates to both a “finding” and “sentence” that was imposed in a

court-martial proceeding.          As we have stated, pursuant to the

authorization of Congress, this Court is the only federal

civilian court with the jurisdiction to accomplish mandatory

review of this capital case.73         So the concerns raised by the

Supreme Court in Goldsmith are not in play in the present case.

        This jurisdiction of this Court is compatible with the

final limitation in Goldsmith that the Supreme Court identified

when it stated:

        [T]he CAAF is not given authority, by the All Writs
        Act or otherwise, to oversee all matters arguably
        related to military justice, or to act as a plenary
        administrator even of criminal judgments it has
        affirmed. Simply stated, there is no source of
        continuing jurisdiction for the CAAF over all
        actions administering sentences that the CAAF at one
        time had the power to review.74

        Consistent with this precedent, in the present case this

Court does not address any issues relating to the “actions

administering sentences that [this Court] at one time had the

power to review.”        On the contrary, the present issues implicate




72
     Id.
73
     See Article 67(a).
74
     Goldsmith, 526 U.S. at 536.


                                       26
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


the validity and integrity of this Court’s prior judgment in

this capital case.

          Because this capital case is not yet final under Article

76, we conclude that this Court has subject matter jurisdiction

to address Petitioner’s two writs.75        So we turn from the power

of this Court to act to the question of whether it should

entertain either of Petitioner’s present writs.

                B.    Is Petitioner’s Writ of Coram Nobis an
                     Appropriate Pleading to Request this
                          Court to Consider the Issues
                       Presented in These Two Petitions?

     1.   This Court has power to issue extraordinary writs “in aid
                           of” its jurisdiction

          The All Writs Act authorizes “all courts established by Act

of Congress [to] issue all writs necessary or appropriate in aid

of their respective jurisdictions.”76 It is well established that

“the All Writs Act authorizes employment of extraordinary writs,

[and] it confines the authority to the issuances of process ‘in

75
   Moreover, assuming that the provisions of Article 71(c) relating to “a
final judgment as to the legality of the proceedings” operates to render this
death sentence “final,” we also conclude that this Court retains subject
matter jurisdiction over this capital case. Simply stated, whether this case
is “final” under Article 71(c) or not, this Court has subject matter
jurisdiction under Article 67(a)(1), over this capital case. On this point,
we state that there is nothing in the legislative history of Article 71(c)
that indicates the congressional purpose to terminate this Court’s
jurisdiction over a capital case. Also it is important to note that Congress
made no changes to Article 76 when it amended Article 71(c). Had Congress
intended to deprive this Court of all jurisdiction after complete review by
the Supreme Court, we believe in light of this Court’s mandatory jurisdiction
over every capital case in Article 67(a)(1), Congress would have made its
purpose clear and unequivocal. In summary, even after “a final judgment as
to the legality of the proceedings,” Petitioner may collaterally attack his
conviction and sentence, and this Court has judicial power to entertain
Petitioner’s later challenges.
76
   28 U.S.C. § 1651(a).


                                      27
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


aid of’ the issuing court’s jurisdiction.”77          The Supreme Court

has recognized this Court’s power to issue extraordinary writs

under the All Writs Act.78       So having established this Court’s

statutory subject matter jurisdiction in this capital case, this

Court may invoke the All Writs Act.

       The Supreme Court has also made clear that our power under

the All Writs Act is “essentially equitable and, as such, not

generally available to provide alternatives to other adequate

remedies at law.”79     The Supreme Court also has stated that “a

writ may not be used . . . when another method of review will

suffice.”80   This statement reaffirmed the Supreme Court’s

earlier statement in Carlisle v. United States81 that:             “The All

Writs Act is a residual source of authority to issue writs that

are not otherwise covered by statute.          Where a statute

specifically addresses the particular issue at hand, it is that

authority, and not the All Writs Act that is controlling.”82

      So our considering these two writs pursuant to the

authority of the All Writs Act must be consistent with these

limitations -- that it is “necessary or appropriate” to address


77
   Goldsmith, 526 U.S. at 534.
78
   See id. (citing Noyd, 395 U.S. at 695 n.7).
79
   Id. at 537.
80
   Id. (quoting 9 Moore’s Federal Practice § 201.40).
81
   517 U.S. 416 (1996).
82
   Id. at 429 (quoting Pennsylvania Bureau of Corr. v. United States Marshals
Service, 474 U.S. 34, 43 (1985)). The Court explained that Fed. R. Crim. P.
29 provides the applicable law governing motions for judgment of acquittal.
Id. Although Carlisle could not take advantage of Rule 29’s protections
because he filed his motion out of time, the Court held that coram nobis was
nonetheless unavailable to him. Id.


                                      28
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


the unique issues relating to the capital sentence in this case

and that the authority to issue the requested writs is not

otherwise covered by another statute.         These fundamental

principles relating to our power under the All Writs Act require

us to consider several issues:        first, whether the Article 71(a)

requirement for presidential action prior to execution of the

death sentence constitutes an adequate remedy under law thereby

rendering present review unnecessary and inappropriate; second,

whether possible review by an Article III court constitutes an

adequate remedy under law, thereby rendering present review

unnecessary and inappropriate; and third, whether there are

other adequate remedies at law available before this Court --

specifically whether a writ of habeas corpus is available for

Petitioner here and now.



    2.   Later presidential action does not render this Court’s
         present review either unnecessary or inappropriate



      We conclude that presidential action is not an adequate

remedy at law.     Presidential action is akin to a state

governor’s action, and as such, is not part of the direct

judicial review of the case.       Article 71 requires, prior to an

action by the President regarding a death sentence, that this

Court complete judicial review and that the Supreme Court

resolve any petition for a writ of certiorari filed with it.


                                     29
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


This construction is supported by the legislative history of the

1983 amendments of Article 71 that suggests that they were

intended to separate the executive clemency powers of the

President from the judicial review of the proceedings.             The

Senate Report on Article 71 explains:

            This legislation continues the present
            requirement that death sentences receive
            Presidential approval and that dismissal of an
            officer be approved by the Secretary of the
            Military Department concerned before such
            sentences are executed under Article 71. Such
            reviews are conducted after all legal reviews
            are completed, and do not involve a review of
            the legality of the proceedings; rather, they
            are conducted as a matter of clemency.83

Indeed, as the President’s action takes place within the

framework of the findings and sentence approved during the

judicial review, it is both “necessary” and “appropriate” for

this Court to resolve any post-conviction and legal issues

before the President acts under Article 71(a).            Our construction

of the executive clemency powers of the President contained in

the UCMJ, as separate from the judicial review of the

proceedings by this Court, also makes clear that later

Presidential action does not provide a substitute for our

judicial review.84

83
   S. Rep. No. 98-53, at 24 (1983), reprinted in Index and Legislative
History, Uniform Code of Military Justice 550 (1984).
84
   In this regard, we are mindful of the guidance as to the exercise of our
power under the All Writs Act in Goldsmith. In addition to holding that this
Court had no jurisdiction to issue a writ, the Supreme Court held in
Goldsmith that even if it was within the jurisdiction of this Court to review
the underlying issue, “resort to the All Writs Act would still be out of
bounds, being unjustifiable either as ‘necessary’ or as ‘appropriate’ in


                                     30
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


3.    Possible review by an Article III court does not render this
     Court’s present review either unnecessary or inappropriate


      Neither do we find that possible or eventual review by

Article III Courts is an adequate remedy at law.           We reach this

conclusion only after carefully examining the question of

whether an Article III court can exercise collateral review

after there is “a final judgment as to the legality of the

proceedings” pursuant to Article 71(c) but before there is

executive action taken on the findings and sentence under

Article 71(a) and the case becomes final under Article 76.             In

addressing this issue, we find solid guidance and persuasive

reasoning in Blair-Bey v. Quick.85

      In Blair-Bey, the United States Court of Appeals for the

District of Columbia Circuit addressed the jurisdiction of the

federal courts to entertain a habeas petition challenging the

procedures by which the petitioner was denied parole in the

District of Columbia.       The district court had dismissed the

petition after finding that the federal courts were precluded by

a provision of the D.C. Code, § 16-1901, from entertaining


light of alternative remedies available to a servicemember demanding to be
kept on the rolls.” 526 U.S. at 537. The Court then outlined “alternative
statutory avenues of relief” that prevented the All Writs Act from coming
into play. The Supreme Court concluded that an injunction was not allowed
under the All Writs Act “since other administrative bodies in the military,
and the federal courts, have authority to provide administrative or judicial
review of the action challenged by respondent.” Id. at 537-38. We conclude
that the clemency action by the President under Article 71 does not provide
the administrative or judicial review sufficient to address Petitioner’s
present challenges to his death sentence.
85
   151 F.3d 1036 (D.C. Cir. 1998).


                                     31
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


 petitions filed by D.C. prisoners.        But the appellate court held

 that it had jurisdiction to entertain the petition and stated:

            In deciding whether Congress intended to
            restrict the availability of federal habeas
            corpus when it enacted the present section 16-
            1901, we tread carefully. As reviewed above,
            there is a “long tradition of ready access of
            prisoners to federal habeas corpus,” Anderson
            [v. Singletary], 111 F.3d [801, 805 (11th Cir.
            1997)], and we are most reluctant to find that
            Congress has deprived an entire category of
            prisoners of access to an Article III habeas
            remedy without very clear evidence of
            congressional intent.86

      Applying this same reasoning in the present case, we also

 are reluctant to, and do not, conclude that Congress deprived

 servicemembers of the right to seek Article III habeas review

 after there is “a final judgment as to the legality of the

 proceedings” pursuant to Article 71(c) but before there is

 executive action taken on the findings and sentence under

 Article 71(a) and the case becomes final under Article 76.             We

 find no statute expressing clear congressional intent to

 establish exclusivity of judicial power in either this Court or

 any other federal courts in this situation.          Also it does not

 appear that there is a published Article III court case

 addressing this issue.87

86
  Id. at 1043-44.
87
  Goldsmith discussed the relationship between review within the military
system and collateral review by the Article III courts, but this opinion did
not focus on the timing of when a decision becomes final in the military
justice system. The Goldsmith Court noted:

      [O]nce a criminal conviction has been finally reviewed within
      the military system, and a servicemember in custody has


                                     32
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


      But our concluding that Article III courts have the power

to entertain a writ of habeas corpus or other petitions does not

necessarily mean that this eventual review is an adequate remedy

at law.   The mere possibility of eventual habeas corpus review

in federal civil courts prior to presidential action regarding

the death sentence under Article 71(a), is unlikely because of

other federal courts’ application of the doctrines of

exhaustion88 or abstention.89

      Earlier in this opinion we rejected the Government

assertion that this Court does not have jurisdiction over these

two petitions for extraordinary relief.90         Similarly we have

recognized the power of Article III courts to entertain a writ


      exhausted other avenues provided under the UCMJ to seek relief
      from his conviction, he is entitled to bring a habeas corpus
      petition, see 28 U.S.C. § 2241(c), claiming that his
      conviction is affected by a fundamental defect that requires
      that it be set aside.

526 U.S. at 537 n.11 (citations omitted). But this passage does not tell us
whether, for purposes of Article III habeas corpus, a case is final when
legal review is completed under Article 71 or when final action is taken on
the findings and sentence by an executive branch official.
88
   The exhaustion doctrine applies to both federal and state prisoners who
seek to file an application for a writ of habeas corpus to an Article III
court. See 28 U.S.C. §§ 2254, 2255 (2000).
89
   At least one federal court has relied on the doctrine of abstention to
avoid addressing issues pending completion of both judicial and
administrative actions within the military. See Lawrence v. McCarthy, 344
F.3d 467 (5th Cir. 2003). Lawrence involved an Article III challenge to
activation of a reservist to face court-martial charges, which implicated the
action of military officials and military courts. The Fifth Circuit, in
holding that abstention was appropriate, said: “The application of Younger
[v. Harris, 401 U.S. 37 (1971)], in this case . . . promotes judicial
efficiency and conservation of resources by avoiding duplicative proceedings.
The need for federal intervention may be obviated entirely simply by allowing
the military institution, both judicial and administrative, to run their
course.” 344 F.3d at 474.
90
   See supra pp. 11-12 (rejecting the position of the Government presented in
Brief for Respondents in Opposition at 10-11, Loving v. Hart, 525 U.S. 1040
(No. 98-251)).


                                     33
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


of habeas corpus or other petitions.         At this point we simply

explain why Article III intervention presently is unlikely (in

light of the application of doctrines of exhaustion or

abstention) thereby rendering our continued involvement in this

case as “necessary or appropriate” under the All Writs Act.

      Before a case is final under Article 76, Article III

 federal courts normally will not be available to consider

 Petitioner’s challenge to his death sentence.91          The Supreme

 Court has made clear that “federal courts typically will not

 entertain habeas petitions by military prisoners unless all

 available military remedies have been exhausted.”92

      In Noyd,93 the Supreme Court addressed the purposes of

 requiring exhaustion of military remedies prior to Article III

 collateral review.     The Court quoted Justice Douglas, speaking

 for a unanimous Court in Gusik, to explain some of the important

 reasons which require civilian courts to respect the integrity

 of the military system that Congress has established:


91
   See generally Richard D. Rosen, Civilian Courts and the Military Justice
System: Collateral Review of Courts-Martial, 108 Mil. L. Rev. 5 (1985).
92
   Schlesinger, 420 U.S. at 758. See also Gusik, 340 U.S. 128 (establishing
the general rule that habeas corpus petitions from military prisoners should
not be entertained by federal civilian courts until all available remedies
within the military court system have been invoked).
93
   395 U.S. at 693 (1969) (reaffirming Gusik’s exhaustion rule). The
legislative history of the 1983 amendments to the UCMJ supports the Supreme
Court’s reliance on the doctrine of exhaustion. See Revision of the Laws
Governing the U.S. Court of Military Appeals and the Appeals Process:
Hearings on H.R. 6406 and H.R. 6298 Before the Subcomm. on Military Personnel
of the H. Comm. on Armed Forces, 96th Cong. 55 (1980), reprinted in Index and
Legislative History, Uniform Code of Military Justice 82 (1984). (“The
doctrine of exhaustion of remedies may require the accused to pursue further
actions in the military system prior to obtaining review in a federal
district court.”).


                                     34
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


            “An analogy is a petition for habeas corpus in
            the federal court challenging the jurisdiction
            of a state court. If the state procedure
            provides a remedy, which though available has
            not been exhausted, the federal courts will not
            interfere. . . . The policy underlying that
            rule is as pertinent to the collateral attack
            of military judgments as it is to collateral
            attack of judgments rendered in state courts.
            If an available procedure has not been employed
            to rectify the alleged error which the federal
            court is asked to correct, any interference by
            the federal court may be wholly needless. The
            procedure established to police the errors of
            the tribunal whose judgment is challenged may
            be adequate for the occasion. If it is, any
            friction between the federal court and the
            military or state tribunal is saved. . . . Such
            a principle of judicial administration is in no
            sense a suspension of the writ of habeas
            corpus. It is merely a deferment of resort to
            the writ until other corrective procedures are
            shown to be futile.” 94

 The Noyd Court noted the need for “a substantial degree of

 civilian deference to the military tribunals” and specifically

 referenced our Court’s “primary responsibility” for the

 supervision of military justice.95        The Supreme Court stated that

 this deference to our Court was rooted in both judicial economy

 (avoiding needless civilian judicial intervention) and respect

 for our Court’s expertise in interpreting the technical

 provisions of the UCMJ.96

      Application of either the exhaustion or abstention doctrine

 by Article III courts is most appropriate in this capital case.

94
   395 U.S. at 693-94 (quoting Gusik, 340 U.S. at 131-32).
95
   Id. at 694-95.
96
   Id. at 696 (“There seems little reason to blaze a trail on unfamiliar
ground when the highest military court stands ready to consider petitioner’s
arguments.”).


                                     35
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


 Because there has not yet been presidential approval of the

 death sentence, an Article III court would likely view as

 premature any habeas corpus petition challenging a military

 death sentence.97     Until the President acts, there is the

 possibility that the issue could be mooted, so that Article III

 courts should not become involved.         This probable absence of an

 alternate forum to present his claim, before action by the

 President, invites this Court to be available to address issues

 that relate to the lawfulness of the capital sentence.98

      In addition there are four other important practical

factors that support the application of the doctrine of

exhaustion in the present situation.          First, Congress gave this

Court the authority to conduct a mandatory review of death

penalty cases.99     Under this authority, this Court remains the

primary judicial body with jurisdiction over Petitioner’s case,

and this Court has authority to reexamine its prior decision in

this case.100    The factual history of this case, including the


97
    See Gusik, 340 U.S. 128; Rosen, supra note 91, at 67-76.
98
    Again, this is not to say that the Article III courts do not have the power
to entertain the habeas writ but only that these courts prudently have been
reluctant to entertain the writ related to military justice issues because of
the exhaustion doctrine. Of course, collateral review by an Article III is
the only judicial forum to address matters outside the scope of military
justice. See Goldsmith, 526 U.S. at 534 (citing Parisi v. Davidson, 405 U.S.
34, 44 n.12 (1972), for the proposition that the “Court of Military Appeals
lacked express authority over [a] claim for discharge based on conscientious
objector status”).
99
    Article 67(a)(1).
100
     The primacy of this Court’s position has not been diminished by the
establishment of immediate possible certiorari review by the Supreme Court.
In fact, Congress, in establishing Supreme Court review of courts-martial and
in later amending the UCMJ, repeatedly has emphasized that our Court would
continue to exercise primary responsibility for the supervision of military


                                      36
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


decision by the Supreme Court in June of 1996 and no

presidential action as to the death sentence, reveals that this

case could otherwise remain in a legal vacuum for years.            We do

not think this is what the Congress intended when it directed

this Court to conduct a mandatory review of capital cases.

      Second, we note that the scope of federal habeas review is

not certain, thereby raising questions as to the capability of

federal habeas proceedings to safeguard servicemembers’

constitutional rights.101      In light of these circumstances, it is

our view that the mere possibility of eventual habeas corpus

review of uncertain scope in federal civil courts, after the

President’s action, is an inadequate substitute for this Court’s

timely consideration of issues challenging the lawfulness of a

capital sentence.

      Third, Congress has given this Court a mandate to provide

direct civilian review over military justice and guidance to

other military courts considering capital cases and federal

courts with respect to the impact of the recent opinions in

Ring, Apprendi, and Wiggins on the military’s death penalty




law. See S. Rep. No. 98-53, at 33 (1983), reprinted in Index and Legislative
History, Uniform Code of Military Justice 559 (1984)(“The Committee intends
that the Court of Military Appeals will be the principal source of
authoritative interpretations of the law.”); H.R. Rep. No. 98-549, at 17
(1980), reprinted in Index and Legislative History, Uniform Code of Military
Justice 664 (1984)(“The committee is of the opinion that . . . the Court of
Military Appeals will remain the primary source of judicial authority under
the Uniform Code of Military Justice.”).
101
    See Rosen, supra note 91, at 57 n.13.


                                     37
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


scheme.102      This guidance is of some urgency as there are

presently four death penalty cases under direct review at the

Military Courts of Criminal Appeals, and other pending or

potential capital cases in the offing.

         Finally, prior to the President acting on a sentence of

 death, pursuant to Article 71(a), the military justice system

 must present to the President a case where the findings and

 sentence are lawful and there is confidence in the reliability

 of the determination of a death sentence.          If legal issues arise

 between the conclusion of legal review and final executive

 action, it is best that the legal foundation for the President’s

 action be established by this Court with its expertise in

 military justice.103        This probable absence of an alternate forum

 for a servicemember to present his claim, before action by the

 President, invites this Court to be available to address issues

 that relate to the lawfulness of the capital sentence.

         In summary, these additional four points support our

conclusion that present review by an Article III court is

unlikely.       Accordingly, our review is necessary and proper

because there is no viable alternate judicial forum available

102
      See Noyd, 395 U.S. at 696.
103
   Our present judicial review is consistent with our judicial “duty to
search for constitutional error with painstaking care . . . .” Kyles, 514
U.S. at 422 (quoting Burger, 483 U.S. at 785). Our review effectuates the
heightened reliability required in capital cases. See, e.g., Gilmore v.
Taylor, 508 U.S. 333 (1993); California v. Ramos, 463 U.S. 992 (1983);
Woodson v. North Carolina, 428 U.S. 280 (1976).




                                      38
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


for Petitioner to present his legal challenges as to the

lawfulness of a capital sentence prior to the President acting

pursuant to Article 71(a).

              4. Consideration of other legal remedies that
               relate to the appropriateness of this Court’s
                   present review of Petitioner’s claims

         In light of these conclusions, this Court must determine

whether there are other adequate remedies at law available

before this or any other Court.           This requires us to address

both the propriety of filing a writ of coram nobis and other

statutory authority that addresses the right of an incarcerated

person to seek habeas relief.

         To support his claim for extraordinary relief, Petitioner

presents constitutional challenges to the legality of his

capital sentence:        the Ring Writ relates to the authority of the

President to promulgate R.C.M. 1004 and the voting procedures

for adjudging his capital sentence, and the Wiggins Writ makes a

claim of ineffective assistance of Petitioner’s trial defense

counsel.       Procedurally, Petitioner filed two petitions for

extraordinary relief in the nature of a writ of error coram

nobis.      In both of these writs, Petitioner seeks the relief of

setting aside his death sentence, and in neither of these writs

does Petitioner challenge his continued confinement nor seek to

be released from confinement.104          In addressing the propriety of


104
      Ring Writ, supra note 21, at 37; Wiggins Writ, supra note 23, at 45.


                                        39
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


the two petitions, we are obliged to address both the writ of

coram nobis and the writ of habeas corpus, because the former is

available only when the later is unavailable.

      “The ‘writ of error coram nobis,’ also referred to simply

as a ‘writ of coram nobis,’ evolved in 16th century English

common law as a procedural means to remedy judicial wrongs for

which there was no other established remedy.”105          The writ of

coram nobis (the Latin phrase literally translates “let the

record remain before us”) is submitted to the court that imposed

the original judgment.106

      A writ petition submitted to a superior court is a writ of

error coram vobis (“before you”).107        But incorrectly describing

the writ is not fatal to a petition, because courts look at the

substance of the writ rather than the form.108

      “Historically, the writ of error coram nobis was distinct

from the writ of habeas corpus in that the former dealt with

factual errors and the latter with legal errors.”109           This

distinction no longer pertains, as coram nobis has been expanded

to encompass constitutional and other fundamental errors.110

Reflecting its original purpose, a writ of error coram nobis


105
    Steven J. Mulroy, The Safety Net: Applying Coram Nobis Law to Prevent the
Execution of the Innocent, 11 Va. J. Soc. Pol’y & L. 1, 9 (2003).
106
    Id.; 2 Steven Childress & Martha Davis, Federal Standards of Review, §
13.01, at 13-4 (3d ed. 1999).
107
    Ex Parte Lange, 85 U.S. 163, 196 (1873).
108
    See Pyles v. Boles, 250 F. Supp. 285, 288 (N.D.W.V. 1966); see also
Childress & Davis, supra note 106, at 13-8.
109
    Mulroy, supra note 105, at 10.
110
    Childress & Davis, supra note 106, at 13-2.


                                     40
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


remains appropriate when no other remedy is available.111             A

distinctive feature of this writ is that it alleges no error by

the original court or its findings, but invites the original

court’s attention to new facts or law that were not known to the

court at the time and that may change the result.112            It “permits

a court to remedy errors not perceived or not fully assessed

when the case was first before it.”113         “It may not be used to

seek a reevaluation of the evidence or a reconsideration of

alleged errors.”114     The writ encompasses the impact of new law

on a decision.115

      Courts have imposed “a requirement that the movant show

that he or she had exercised reasonable diligence in seeking a

remedy . . . a requirement that the defendant, exercising

reasonable diligence could not have discovered the evidence

prior to the original judgment.”116        “Both at common law and in

modern practice, the relief afforded [by the writ] is without

limitation of time for facts affecting the validity and

regularity of the judgment.”117       A writ of coram nobis differs



111
    Id. at 13-7 (citing United States v. Morgan, 346 U.S. 502, 512 (1954)).
112
    See Frischholz, 16 C.M.A. at 153, 36 C.M.R. at 309; Mulroy, supra note 105,
at 10.
113
    Del Prado, 23 C.M.A. at 133, 48 C.M.R. at 749.
114
    Frischholz, 16 C.M.A. at 153, 36 C.M.R. at 309.
115
    Childress & Davis, supra note 106, § 13.01 at 13-2.
116
    Mulroy, supra note 105, at 11; see also Frischholz, 16 C.M.A. at 153, 36
C.M.R. at 309.
117
    Del Prado, 23 C.M.A. at 133, 48 C.M.R. at 749; see also Garrett, 39 M.J. at
295 n.2 (“We are unaware that there are time limits for petitioning for a
writ of error coram nobis.”)


                                      41
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


from a writ of habeas corpus in that it is available to

petitioners who are not in custody.118

      The Supreme Court has had very little to say on coram nobis

in the last fifty years.       But we do find helpful the substantive

discussion of coram nobis in United States v. Morgan.119               In

Morgan, the Court established the prevailing rule today --

“Continuation of litigation after final judgment and exhaustion

or waiver of any statutory right of review should be allowed

through this extraordinary remedy only under circumstances

compelling such action to achieve justice.”120            Coram nobis


118
    See Garrett, 39 M.J. at 295; Morgan, 346 U.S. at 510 (expressly rejecting
the Government assertion that 28 U.S.C. § 2255 “should be construed to cover
the entire field of remedies in the nature of coram nobis in federal
courts”).
119
    346 U.S. 502. The Supreme Court held that a state prisoner sentenced as a
second offender because of a prior federal conviction could challenge his
earlier conviction in the federal case through a writ of coram nobis. At the
outset, the Court defined the issue before it as “whether a United States
District Court has power to vacate its judgment of conviction and sentence
after the expiration of the full term of service.” Id. at 503. The Court
concluded that federal courts have the power under the All Writs Act to issue
writs of coram nobis in criminal cases and that the power extends to district
courts. Having found the writ to be within the district court’s powers, the
Supreme Court set out to limit the situations in which the writ should be
granted.
120
    Id. at 511. Applying the rule to the facts of Morgan’s case, the Supreme
Court concluded:

      Where it cannot be deduced from the record whether counsel was
      properly waived, we think, no other remedy being then
      available and sound reasons existing for failure to seek
      appropriate earlier relief, this motion in the nature of the
      extraordinary writ of coram nobis must be heard by the federal
      trial court. Otherwise a wrong may stand uncorrected which
      the available remedy would right.

Id. at 512. Giving some additional context to its holding, the Court added
the following short paragraph to the end of the opinion:

     Although the term has been served, the results of the
     conviction may persist. Subsequent convictions may carry


                                     42
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


should only be used to remedy “errors ‘of the most fundamental

character.’”121

      In a more recent case, Carlisle v. United States,122 the

Supreme Court underscored the difficulty of successfully

petitioning for a writ of coram nobis where a specific rule of

criminal procedure provided the applicable law relating to an

issue.   The Court stated, “As we noted a few years after the

enactment of the Federal Rules of Criminal Procedure, ‘it is

difficult to conceive of a situation in a federal criminal case

today where [a writ of coram nobis] would be necessary or

appropriate.’”123    But we find this guidance less than satisfying


     heavier penalties, civil rights may be affected. As the power
     to remedy an invalid sentence exists, we think, respondent is
     entitled to an opportunity to attempt to show that this
     conviction was invalid.

Id. at 512-13. With this paragraph and the previous discussion of the writ
coram nobis, we believe the Court is defining the more specific parameters
that may permit the filing of a petition for coram nobis relief. The Court’s
opinion can reasonably be read to say that coram nobis is safely available
only: (1) after the term has been served, (2) there is an error of the most
fundamental character, (3) the consequences or results of the erroneous
conviction persist, (4) no other remedy is available to address the error,
and (5) a writ of coram nobis could remedy those consequences or results. We
note that Morgan addressed the availability of a writ of error coram nobis to
vacate a conviction after the sentence had been served. But this decision is
not clear about whether or not a petitioner who is in custody is barred from
all coram nobis relief.
121
    Id. at 512 (quoting United States v. Mayer, 235 U.S. 55, 69 (1914)); see
also United States v. Mandel, 862 F.2d 1067 (1988)(granting of a writ of
error coram nobis in light of a retroactive dispositive change in the law of
mail fraud).
122
    517 U.S. at 428-29. In Carlisle, the district court granted the
defendant’s motion for judgment of acquittal even though it was filed out of
time. The Sixth Circuit reversed, and the Supreme Court agreed that the
district court had no authority to enter a post-verdict judgment of acquittal
when the motion was untimely. Having thus disposed of the main issue in the
case, the Supreme Court quickly dismissed Carlisle’s secondary claim -- that
the district court had the power to enter a judgment of acquittal under the
All Writs Act through the writ of coram nobis.
123
    Id. at 429 (quoting United States v. Smith, 331 U.S. 469, 475, n.4 (1947)).


                                      43
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


in the present case, for “[u]nlike the practice in the United

States Circuit Courts of Appeal and District Courts, neither the

UCMJ nor the Manual for Courts-Martial, United States, 1984,

provides procedures for collateral, post-conviction attacks on

guilty verdicts.”124     So absent a specific rule or statute in the

military justice system that pertains to this present situation,

we next consider other statutory authority that might be

available for Petitioner to obtain the relief that he now

requests from this Court.

      In federal criminal practice, a motion to vacate the

judgment under 28 U.S.C. § 2255 has, for the most part, replaced

the writ of coram nobis.       However, 28 U.S.C. § 2255 did not

abolish the common law writ of error coram nobis, and it is

still available under the All Writs Act.125          For our purposes, it

is sufficient to note that coram nobis is analogous to a motion

under 28 U.S.C. § 2255 and “the processes developed for treating

Section 2255 motions apply as well to coram nobis

applications.”126    Similarly, we view the scope of review for

coram nobis as equivalent to that for habeas relief under 28




124
    United States v. Murphy, 50 M.J. 4, 5 (C.A.A.F. 1998).
125
    Morgan, 346 U.S. at 511.
126
    Childress & Davis, supra note 106, at 13-7; see Morgan, 346 U.S. at 506 n.4
(stating that the writ of coram nobis “is of the same general character as
one under 28 U.S.C. § 2255”); see also United States v. Travers, 514 F.2d
1171, 1173 n.1 (2d Cir. 1974)(stating coram nobis and habeas corpus are
roughly “similar” proceedings); United States v. Little, 608 F.2d 296, 299
(8th Cir. 1979)(stating coram nobis and habeas corpus are “substantially
equivalent” proceedings).


                                      44
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


U.S.C. § 2255.127    Although this scope is not altogether clear,

it is important to note that coram nobis “usually does not

include claims raised on direct appeal or habeas if the issues

were decided on the merits there.”128

      In the wake of the Supreme Court’s holding in Morgan, the

question remains as to whether coram nobis relief is available

if the petitioner is “in custody” within the meaning of § 2255.

This is important because if relief is available under § 2255,

thereby making the statutory remedies of that section available

to this Petitioner, coram nobis is not available.            The circuit

courts are in complete agreement that if the petitioner is “in

custody” within the meaning of § 2255, coram nobis relief is

unavailable as a matter of law.129        This is true whether or not

habeas relief is a realistic possibility.          In other words, even

if the coram nobis petitioner will be barred from habeas relief




127
    Childress & Davis, supra note 106, at 13-7.
128
    Id. at 13-18.
129
    See, e.g., United States v. Esogbue, 357 F.3d 532, 534 (5th Cir. 2004);
Obado v. State of New Jersey, 328 F.3d 716, 718 (3d Cir. 2003); Matus-Leva v.
United States, 287 F.3d 758, 761 (9th Cir. 2002); United States v. Torres,
282 F.3d 1241, 1245 (10th Cir. 2002); United States v. Johnson, 237 F.3d 751,
755 (6th Cir. 2001); United States v. Barrett, 178 F.3d 34, 54-55 (1st Cir.
1999); Fleming v. United States, 146 F.3d 88, 89-90 (2d Cir. 1998); United
States v. Brown, 117 F.3d 471, 474-75 (llth Cir. 1997); United States v.
Bush, 888 F.2d 1145, 1147 (7th Cir. 1989); United States v. Mandel, 862 F.2d
1067, 1075 (4th Cir. 1988); United States v. Little, 608 F.2d 296, 299 n.5
(8th Cir. 1979); Clifton v. United States, 371 F.2d 354, 355 n.2 (D.C. Cir.
1966), overruled on other grounds by Pea v. United States, 397 F.2d 627 (D.C.
Cir. 1967).


                                     45
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


due to time limits, the rules on successive petitions, or other

limitations of § 2255, coram nobis is still not available.130

      Interestingly, military courts have not fully addressed or

decided the “in custody” issue.131         This Court’s coram nobis

decisions have involved petitioners both in and out of custody

but it does not appear that there is any case where the “in

custody issue” was treated as dispositive.132

      But we need not resolve whether coram nobis relief is

available if the petitioner is “in custody” within the meaning

of § 2255, for there is another basis for our concluding that

the statutory remedies of that section are not available to this

Petitioner.    The plain language of § 2255 does not speak to the

power of this Court to address Petitioner’s challenges to his

court-martial.133

      This statute states in part that “A prisoner . . . may move

the court which imposed the sentence to vacate, set aside or

130
    See, e.g., Matus-Leva, 287 F.3d. at 761 (“Matus-Leva’s argument that a §
2255 petition is not really available to him because it is time barred under
the Antiterrorism and Effective Death Penalty Act [AEDPA], is unavailing. A
petitioner may not resort to coram nobis merely because he has failed to meet
the AEDPA’s gatekeeping requirements.”); Johnson, 237 F.3d at 755 (denying
coram nobis relief even though habeas relief was time-barred); Malave v.
United States, 134 F. Supp. 2d 1019, 1021 (E.D. Wis. 2001) (“[C]oram nobis is
not available as a ‘safety valve’ to relieve Section 2255 petitioners of the
consequences of their procedural missteps.”).
131
    Krause, 7 M.J. at 429 (Perry, J., dissenting) (expressing the view that
this Court has authority under 28 U.S.C. § 2255 to entertain a writ of coram
nobis but the Court should treat it as a writ of habeas corpus).
132
    A lower military court acknowledges that “the U.S. Supreme Court [has] held
that the ancient writ of coram nobis [is] available in criminal cases . . .
when the petitioner [has] completed his sentence and [is] no longer in
custody for purposes of seeking habeas corpus relief.” Johnson v. United
States, 49 M.J. 569, 571 (N-M. Ct. Crim. App. 1998).
133
    But see Krause, 7 M.J. at 429 (Perry, J., dissenting).


                                      46
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


correct the sentence.”134      In the military justice system there

are no standing courts, so the court that imposed Petitioner’s

death sentence is no longer in existence.135          Also because this

Court was not the sentencing court, it similarly is not a “court

which imposed the sentence” within the meaning of § 2255.              Any

attempt of a servicemember to avail himself of § 2255 in this

Court is obviously futile because the statute permits the

sentencing court to “make findings of fact” and this Court has

no factfinding power.136      We decline any invitation to fit a 28

U.S.C. § 2255 square peg into an Article 67 round hole.              We find

that 28 U.S.C. § 2255 is not pertinent.          Because Petitioner

cannot presently obtain habeas review under this statute, we

cannot rely on it to render his petition for a writ of coram

nobis unavailable.

      Next we address whether Petitioner can seek habeas under 28

U.S.C. § 2241.     This statute states:

            Writs of habeas corpus may be granted by the
            Supreme Court, any justice thereof, the
            district courts and any circuit judge within
            their respective jurisdictions. The order of a
            circuit judge shall be entered in the records
            of the district court of the district wherein
            the restraint complained of is had.”137

134
    28 U.S.C. § 2255 (emphasis added).
135
    Gilliam v. Bureau of Prisons, 208 F.3d 217, No. 99-1222, 2000 U.S. App.
LEXIS 3684, at *3, 2003 WL 268491, at *1 (8th Cir. Mar. 10, 2000)(decision
without published opinion, reported in full in electronic
databases)(“Strictly speaking, a person convicted in a court-martial
proceeding may not file a section 2255 challenge in the court of conviction
because, following conviction, that court ceases to exist.”).
136
    Article 67(c) states, “The Court of Appeals for the Armed Forces shall take
action only with respect to matters of law.”
137
    28 U.S.C. § 2241 (2000).


                                      47
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR



      We conclude that the plain words of this statute also do

not speak to the power of this Court to address Petitioner’s

challenges to his court-martial.          By the plain words of this

statute, neither this Court nor any judge of this Court is

empowered to act.138     This Article I court is not mentioned by

name, and the judges of this Article I court are not circuit

judges.139

      Finally, any action by this Court or a judge of this Court

directing any habeas petition to an Article III court pursuant

to this statute would most likely not accomplish the purpose of

the statute of obtaining habeas review because the district

court would decline to proceed on exhaustion or abstention

grounds pending the case becoming final within the military

justice system.     Thus, we conclude that a petition before this

Court for a writ of habeas corpus filed pursuant 28 U.S.C. §




138
    See Callwood v. Enos, 230 F.3d 627, 632-34 (3d Cir. 2000)(explaining how
prior to a 1984 act of Congress the District Court of the Virgin Islands
lacked 28 U.S.C. § 2241 habeas corpus jurisdiction because it was not a
“District Court” established under Article III); see also Joseph v. de
Castro, 805 F. Supp. 1242 (D.V.I. 1992)(holding that the District Court of
the Virgin Islands may not entertain a habeas motion brought pursuant to 28
U.S.C. § 2241), superseded by statute, 48 U.S.C. § 1613. The court in de
Castro explained in part: “Because the District Court of the Virgin Islands
is not an Article III court, but rather is established under Article IV, § 3
of the United States Constitution which gives Congress plenary power to
regulate [the Territory belonging to the United States], its general
jurisdiction is congressionally mandated.” 805 F. Supp. at 1248 n.6.
139
    See 28 U.S.C. § 451 (2000); United States Navy-Marine Corps Court of
Military Review v. Cheney, 29 M.J. 98 (C.M.A. 1989).


                                     48
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


2241 is not a viable remedy thereby rendering relief under coram

nobis unavailable.140

  5. This Court may issue a writ of habeas corpus under the All
   Writs Act in this death penalty case; therefore a coram nobis
                      writ is not appropriate

      Eliminating possible alternative relief under 28 U.S.C. §§

2241 and 2255 does not mean that the coram nobis pleading is

proper.   Deciding that these two statutes are not pertinent to

the power of this Court to issue writs, therefore, permits this

Court to look to the All Writs Act -- our “residual source of

authority to issue writs.”141       We conclude that there is a proper

basis to permit Petitioner to file a writ of habeas corpus under

28 U.S.C. § 1651(a).

      As stated earlier, there is no question that this Court is

empowered under the All Writs Act to grant extraordinary relief

where appropriate.      The writ of habeas corpus is available to

the military accused and may be filed in this Court under the

All Writs Act, 28 U.S.C. § 1651(a), because the Supreme Court

140
    We note that the Government has previously asserted that this Court has no
jurisdiction to act under 28 U.S.C. § 2241(a). See Jones v. Ignatius, 18
C.M.A. 7, 8, 39 C.M.R. 7, 8 (1968). This statute affords a servicemember who
is “in custody” the right to seek Article III collateral review. See Witham
v. United States, 355 F.3d 501 (6th Cir. 2004); Gilliam, No. 99-122, 2000
U.S. App. LEXIS 3684, at *6-*7, 2000 WL 268491, at *3 (citing Goldsmith, 526
U.S. at 527 n.11). A case illustrating the Article III collateral review is
Monk v. Zelez, 901 F.2d 885 (10th Cir. 1990). The case originated in the
District of Columbia Circuit as a challenge to the discharge and deprivation
of pay based upon an allegedly illegal court-martial conviction. The
district court provided relief and the circuit court held that it should have
been viewed as a habeas petition, and as such should have been brought in the
jurisdiction in which the petitioner was confined. Monk v. Sec’y of the
Navy, 793 F.2d 364 (D.C. Cir. 1986). The case was filed in Kansas, and the
Tenth Circuit provided habeas relief based upon an improper reasonable doubt
instruction.
141
    Carlisle, 517 U.S. at 429.


                                      49
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


has expressly addressed this issue and blessed our issuing the

“Great Writ.”142     The Supreme Court stated, “[W]e do not believe

that there can be any doubt as to the power of the Court of

Military Appeals to issue an emergency writ of habeas corpus in

cases, like the present one, which may ultimately be reviewed by

the court.”143     This statement of the Supreme Court reaffirms the

conclusion that a writ of habeas corpus is unavailable under 28

U.S.C. §§ 2241 and 2255, because had either of these statutes

authorized habeas relief, the Supreme Court would not have

relied on the All Writs Act, 28 U.S.C. § 1651(a) to support this

Court’s exercise of judicial power under Noyd.            With this clear

precedent before us that this Court may grant a writ of habeas

corpus to address the issues raised in the two extraordinary

writs filed in the present case, we conclude that coram nobis is

not appropriate.     Regarding the writ of habeas corpus, the

Supreme Court has stated:

            [T]he scope and flexibility of the writ [of habeas
            corpus] -- its capacity to reach all manner of illegal
            detention -- its ability to cut through barriers of
            form and procedural mazes -- have always been
            emphasized and jealously guarded by courts and
            lawmakers. The very nature of the writ demands that it
            be administered with the initiative and flexibility
            essential to insure that miscarriages of justice
            within its reach are surfaced and corrected.144


142
    Noyd, 395 U.S. at 695 n.7 (1969); Courtney v. Williams, 1 M.J. 267 (C.M.A.
1976). See generally Daniel J. Wacker, The “Unreviewable” Court-Martial
Conviction: Supervisory Relief under the All Writs Act from the United
States Court of Military Appeals, 10 Harv. C.R.-C.L. L. Rev. 33 (1975).
143
    See Noyd, 395 U.S. at 695 n.7.
144
    Harris v. Nelson, 394 U.S. 286, 291 (1969).


                                      50
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


           Because of the present availability of “the Great Writ”145

under 28 U.S.C. § 1651(a), Petitioner cannot properly file a

writ coram nobis here.



      6.    Petitioner has shown “good cause” for filing the present
                           pleadings at this Court


           Although we have established that our issuing a writ of

coram nobis presently is not appropriate, we must acknowledge

that in Garrett,146 this Court recognized its power to entertain

a writ of error coram nobis to address “constitutional and other

fundamental errors.”147       But this Court did not discuss the

relationship between habeas corpus and coram nobis.            Because of

this omission, we decline to follow Garrett and perpetuate the

life of a writ of coram nobis where the petitioner is “in

custody” and a writ of habeas corpus is available to Petitioner

to present issues to this Court.

           Also in light of the authority in Garrett and this Court’s

long history of entertaining the distinctive coram nobis writ,148

145
    Id. at 290.
146
    39 M.J. 293.
147
    Id. at 295. In this case we rejected the Government assertion that the
writ of error coram nobis would not lie to correct an error of law.
148
    See, e.g., Garrett, 39 M.J. 293; Del Prado, 23 C.M.A. 132, 48 C.M.R. 748;
Frischholz, 16 C.M.A. 150, 36 C.M.R. 306. We note that the legislative
history of the UCMJ reflects that the new trial provisions of Article 73,
UCMJ, 10 U.S.C. § 873 (2000), incorporated the writ of coram nobis to address
a fraud on the court. In a hearing that examined Article 73, the Department
of Defense witness, Felix Larkin explained, “What we did was to combine what
amounts to a writ of error coram nobis with the motion for a new trial on
newly discovered evidence. We have provided for both of them and to our


                                     51
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


we are not inclined to find any defect in Petitioner’s pleadings

because Petitioner relied on our past practice and these

pleadings to assert both constitutional and fundamental errors.

Instead we must address whether Petitioner’s filing of these two

additional writs at this Court was proper.

      The Government’s response to the Ring Writ asks this Court

to exercise its discretion and dismiss the petition without a

decision on its merits, because it was not first filed at the

court below.149    The Government is correct that the decision of

this Court to entertain these writs is a matter within our

discretion.    Rules of Practice and Procedure, United States

Court of Appeals for the Armed Forces (C.A.A.F. R.) 4(b)(1)

provides:


      The Court may, in its discretion, entertain original
      petitions for extraordinary relief including, but
      not limited to, writs of mandamus, writs of
      prohibition, writs of habeas corpus, and writs of
      error coram nobis. See 28 USC § 1651(a) and Rules
      18(b), 27(a) and 28. Absent good cause, no such
      petition shall be filed unless relief has first been
      sought in the appropriate Court of Criminal Appeals.
      Original writs are rarely granted.




minds they are the only additional circumstances over and above the appeal
that need a remedy.” Uniform Code of Military Justice: Hearings on H.R.
2498 Before a Subcomm. of the H. Comm. on Armed Forces, 81st Cong. 1211
(1949), reprinted in Index and Legislative History, Uniform Code of Military
Justice (1950) (not separately paginated). We do not read this history
(reflecting the incorporation of a writ of coram nobis into Article 73, to
address fraud on the court as the basis for a new trial), as excluding the
writ of coram nobis as a means to raise other issues relating to
“constitutional and other fundamental errors.”
149
    Answer to Ring Writ at supra note 26, at 6-7.


                                     52
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


C.A.A.F. R. 18(b) repeats the first sentence of C.A.A.F. R.

4(b)(1).      C.A.A.F. R. 33 permits this Court to suspend any of

the other rules for good cause shown.

      In the present case, we find Petitioner has shown “good

cause” for filing the two original petitions at this Court.              The

issues raised by Petitioner go to the lawfulness of this Court’s

prior judgment, raise important constitutional claims, and

relate to this Court’s statutory duty to review a death

sentence.     Also we have considered the futility of any filing at

the lower court, as it would remain bound by the previous

decisions of this Court and the Supreme Court.150           Nonetheless we

also have found that the writ of coram nobis is an inappropriate

procedural vehicle for petitioner to challenge the legality of

his death sentence because a writ of habeas corpus is the proper

pleading.     Because the writ of habeas corpus is available to

Petitioner to address his challenges to his death sentence, we

proceed to address the final threshold issue.

         C.    Are the latest petitions an abuse of the writ?

      “The doctrine of abuse of the writ defines the

circumstances in which federal courts decline to entertain a

claim presented for the first time in a second or subsequent
150
   See ABC, Inc. v. Power, 47 M.J. 363, 364 (C.A.A.F. 1997); Garrett, 39 M.J.
at 295 (deciding the merits of the petition and granting relief after earlier
affirming the decision below, without specifically addressing the
petitioner’s failure to seek relief from the court below). See also Eugene
R. Fidell, Guide to the Rules of Practice and Procedure for the United States
Court of Appeals for the Armed Forces, 28-29 (11th ed. 2003)(making several
references to this Court’s willingness on occasion to consider writs not
filed in the lower courts).


                                     53
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


petition for a writ of habeas corpus.”151          At common law,

successive petitions raising the same issues were permitted.

Res judicata did not attach to a court’s denial of habeas

relief.152     By judicial decision153 and statutory enactment,154

limits on successive petitions have now been imposed.

      This Court is not precluded from considering the present

petitions under the abuse of the writ doctrine because the

Government has not carried its burden of pleading abuse of the

writ.155     In neither of the answers to the two petitions has the

Government raised this issue.        Therefore, we will not apply it

in this case.156


151
    McCleskey v. Zant, 499 U.S. 467, 470 (1991).
152
    See id. at 478-89 (tracing the history of federal habeas corpus law).
153
    In McCleskey, the Supreme Court adopted a “cause and prejudice analysis.”
The Court described that analysis as follows:

      When a prisoner files a second or subsequent application, the
      government bears the burden of pleading abuse of the writ. The
      government satisfies this burden if, with clarity and particularity, it
      notes petitioner’s prior writ history, identifies the claims that
      appear for the first time, and alleges that petitioner has abused the
      writ. The burden to disprove abuse then becomes petitioner’s. To
      excuse his failure to raise the claim earlier, he must show cause for
      failing to raise it and prejudice therefrom as those concepts have been
      defined in our procedural default decisions . . . . If petitioner
      cannot show cause, the failure to raise the claim in an earlier
      petition may nonetheless be excused if he or she can show that a
      fundamental miscarriage of justice would result from a failure to
      entertain the claim.

499 U.S. at 494-95.
154
    See id. Sections 105 and 106 of the Antiterrorism and Effective Death
Penalty Act amended 28 U.S.C. §§ 2255 and 2244, respectively, and created a
default rule requiring courts to dismiss second or successive petitions
except in certain limited circumstances.
155
    See McCleskey, 499 U.S. at 494-95.
156
    Moreover, we observe that our decision not to apply the abuse of the writ
doctrine in the present case is supported by two other reasons. First, abuse
of the writ normally applies to petitions for a writ of habeas corpus. It is
rooted in concerns for federalism and comity, neither of which are applicable
to this Court’s review of its own prior decision in the context of a writ of


                                      54
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


      But this conclusion does not terminate our consideration of

the application of this doctrine.         We also must consider whether

our present consideration of these petitions may result in a

later application of the abuse of the writ doctrine by an

Article III court.

      The Antiterrorism and Effective Death Penalty Act (AEDPA),

codified at 28 U.S.C. 2244(b) (2000), is a “modified res

judicata rule, a restraint on what is called in habeas corpus

practice ‘abuse of the writ.’”157         AEDPA provides that “[a] claim

in a second or successive habeas corpus application under

Section 2254 that was presented in a prior application shall be

dismissed.”158    It also provides that “[a] claim presented in a

second or successive habeas corpus application under section

2254 that was not presented in a prior application shall be

dismissed” except in two circumstances.159         Although 28 U.S.C. §

2244 applies to a “person in custody pursuant to the judgment of

a State court,” the same general principles apply to applicants

under 28 U.S.C. § 2255 who are federal prisoners.160

      But it is uncertain whether the same general principles

relating to abuse of the writ apply to applications under 28

U.S.C. § 1651 to this Article I court.         We note that there is

coram nobis before a capital case is final under Article 76. Second, the
exhaustion doctrine that applies to court-martial proceedings as a
prerequisite to filing a habeas corpus petition invites both of Petitioner’s
present filings.
157
    Felker v. Turpin, 518 U.S. 651, 664 (1996).
158
    28 U.S.C. § 2244(b)(1).
159
    28 U.S.C. § 2244(b)(2).
160
    See Sanders v. United States, 373 U.S. 1 (1963).


                                     55
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


authority that establishes that the “the gatekeeping provisions

of AEDPA, as set forth in 28 U.S.C. § 2244, do not apply to all

habeas petitions, nor are all multiple collateral attacks second

or successive.”161    The application of these legal principles of

abuse of the writ to military justice capital jurisprudence is

an issue of first impression.

      Absent controlling legal authority on this issue, it is not

clear whether our entertaining a petition for a writ of habeas

corpus would trigger the AEDPA “second or successive writ”

language and thereby preclude an Article III court collateral

review under the doctrine of abuse of the writ.           Petitioner had

no clear notice by controlling legal authority that the

principles of abuse of the writ applied to his earlier filing of

any writ petition at this Court or that his filing a writ

petition at this Court could be considered the predicate for the

Government later asserting abuse of the writ if Petitioner
161
   Barapind v. Reno, 225 F.3d 1100, 1111 (9th Cir. 2000) (concluding that
“[b]ecause § 2244(b) makes no reference to habeas petitions filed under §
2241, but rather, applies only to petitions filed pursuant to 28 U.S.C. §
2254, the prior-appellate-review provisions of § 2244(b) do not apply to
habeas petitions filed under § 2241”); see also Felker, 518 U.S. at 662;
Valona v. United States, 138 F.3d 693, 694 (7th Cir. 1998). By their terms
neither of these “gatekeeping provisions” applies to petitions filed under §
2241; In re Hanserd, 123 F.3d 922, 930 (6th Cir. 1997) (“A § 2241 motion
would not be barred by the new restrictions on successive motions and
petitions.”). Because § 2241 potentially allows a petitioner to evade these
requirements, however, courts have attempted to define circumstances under
which AEDPA’s new gatekeeping rules will bar a second or successive petition
filed under § 2241. See, e.g., Charles v. Chandler, 180 F.3d 753, 757 (6th
Cir. 1999) (holding that a petitioner will receive “only one bite at the
post-conviction apple” unless he can show either that he has newly discovered
evidence or that a new rule of constitutional law, made retroactive to
cases on collateral review by the Supreme Court, that was previously
unavailable applies); Barrett, 178 F.3d 34 (allowing a petitioner asserting a
claim of actual innocence to use § 2241 to circumvent the gatekeeping
provisions).


                                     56
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


eventually seeks habeas review in an Article III court.             In

light of this uncertainty, we are reluctant presently to

entertain the present petitions.

                              V.   Conclusion

      This Court has the option to treat Petitioner’s erroneously

filed coram nobis petitions simply as petitions for habeas

corpus.      This would afford us the opportunity to consider the

essence of his complaints of error without controlling reference

to the label or title of his pleadings.          But we decline to do

so.

      First, we find the rationale of the Tenth Circuit

persuasive because it concluded that it is error to treat an

erroneously filed coram nobis petition as a petition for habeas

corpus.162     In Carpenter, the court stated:

              [T]his Court, like many of our sister circuits,
              has held that a district court may only
              recharacterize a prisoner’s non § 2255 motion
              as a § 2255 petition if (1) the prisoner, “with
              knowledge of the potential adverse consequences
              of such recharacterization, agrees to have the
              motion so recharacterized,” or (2) the district
              court, having concluded that [a habeas
              petition] is the appropriate mechanism for
              asserting the claim, gives the prisoner “the

162
   See United States v. Carpenter, 24 F. App’x 899, 901 (10th Cir.
2001)(unpublished) (stating that the district court erred in recharacterizing
a coram nobis petition as a habeas petition). But see Sinclair v. Louisiana,
679 F.2d 513, 515 (5th Cir. 1982)(stating that the Court will treat the writ
of error coram nobis as an application for writ of habeas corpus); Goldstein
v. United States Parole Comm’n, 940 F. Supp. 1505, 1509 (D. Cal.
1996)(acknowledging that because “federal courts have a responsibility to
construe liberally pro se prisoners’ pleadings as habeas corpus petitions
where the interests of justice demand[,] . . . this Court will treat
petitioner’s motion for writ of error coram nobis as a petition for writ of
habeas corpus.”)


                                     57
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


            opportunity to withdraw the motion rather than
            have it so recharacterized.”163

      In the capital case presently before our Court, we will

follow the prudent approach presented in Carpenter.             Presently

there is no evidence in the record indicating that Petitioner

was informed of the potential adverse consequences associated

with recharacterizing his coram nobis petitions as habeas

petitions nor has this Court previously offered Petitioner an

opportunity to withdraw his petitions and present them as

petitions for a writ of habeas corpus.          Our present decision and

opinion serves both these purposes by simply following the

guidance presented in Carpenter of denying the petition and

advising Petitioner that he may file a habeas petition.164

      Second, our reluctance to recharacterize Petitioner’s

pleadings acknowledges and respects Petitioner’s right to

address with his counsel the option to file a habeas corpus

petition at this Court and its potential consequences.              In this

regard we consider this wise and prudent advice relevant to that

discussion:    “The careful and effective litigator, on either

side of postconviction litigation, measures the success of any

maneuver at least in part by it tendency to hold open, rather



163
    Carpenter, 24 F. App’x at 904 (citing United States v. Kelly, 235 F.3d
1238, 1242 (10th Cir. 2000)(citation and quotation marks omitted); United
States v. Lowe, 6 F. App’x 832, 836 (10th Cir. 2001).
164
    Carpenter, 24 F. App’x at 904; see, e.g., Birkett v. United States, No. 99
CV 1729(RR), 1999 U.S. Dist. LEXIS 14660, at *7-*8, 1999 WL 754151, at *3
(E.D.N.Y. Aug. 19, 1999).


                                      58
Loving v. United States, Nos. 03-8007/AR and 04-8013/AR


than to close, the door to further arguments at later stages of

the proceedings.”165

         We are mindful that a habeas petition filed before this

Court could affect Petitioner’s right and strategy to raise both

the issues currently presented and later identified issues that

either were not or could not have been included in an earlier

application.166       Our declining to recharacterize Petitioner’s

coram nobis petitions as a habeas petition thereby avoids any of

these problematic concerns that could have an effect upon a

habeas petition if eventually filed in an Article III court.

                                     Decision

         Accordingly, this Court dismisses both petitions for a writ

coram nobis without prejudice for Petitioner to refile a writ of

habeas corpus with this Court.




165
      Larry W. Yackle, Postconviction Remedies 528 (1981).
166
      Id.


                                        59
United States v. Loving, No. 03-8007/AR and 04-8013/AR



     CRAWFORD, Judge (concurring in the result):

     I agree that the writ of coram nobis should be dismissed.